Citation Nr: 1739474	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  08-38 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 
 
2.  Entitlement to an initial rating in excess of 10 percent for postsurgical scar of the left knee.


REPRESENTATION

Veteran represented by:	Jan D. Dils, Attorney


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970 and from April 1971 to June 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2006 rating decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2010, October 2015 and August 2016, the Board, in relevant part remanded the claims for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain an adequate VA medical opinion regarding the etiology of the Veteran's hypertension.  The Veteran was afforded VA examinations in March 2015 and December 2015, which the Board previously found inadequate.  

The March 2017 VA examination is also adequate as it relies on inaccurate facts.  In this regard, the examiner states that the Veteran had occasional isolated elevated blood pressure readings starting in 2001; however, the record shows that the Veteran had post-service elevated blood pressure readings as early as 1993.  Further, the examiner stated that the Veteran was not diagnosed with hypertension until 2009, although the record shows a hypertension diagnosis in December 2000.  As the March 2017 VA examination was based on inaccurate factual premises; the opinion is inadequate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that if the examiner relies on an inaccurate fact, then the opinion has little or no probative value).  

Regarding the claim for an increased rating for a postsurgical scar of the left knee, following the issuance of the June 2017 statement of the case (SOC), the Veteran underwent a June 2017 VA examination of the left knee scar.  However, a SSOC indicating a de novo review of the claim in light of this evidence, was not issued.  The case must be remanded so that evidence submitted since the last SSOC can be reviewed in the first instance.

In light of the remand, the RO should also obtain updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  Forward the claims file to a VA examiner with the necessary expertise to provide an addendum opinion regarding the etiology of the Veteran's hypertension.  The claims file to include a copy of this remand must be made available to and reviewed by the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

It is in the discretion of the examiner if another examination of the Veteran is necessary, and if so, the examiner should complete all appropriate tests and studies (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  All pertinent symptomatology and findings must be reported in detail and correlated to a specific diagnosis.  The examiner should address whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's current hypertension:

a)  had its clinical onset in service, had its clinical onset in the year immediately following service, 

b) is related to the Veteran's elevated blood pressure readings in service, 

c) or is otherwise the result of a disease or injury in service.

The examiner should acknowledge and comment on instances of elevated blood pressure readings in the Veteran's service treatment records, the instances of elevated blood pressure readings in the years since service, and the December 2000 hypertension diagnosis.

A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why this is so.

3.  Upon completion of the foregoing, review all evidence received since the last SSOC was issued, to include the June 2017 VA examination of the left knee scar and the VA examination conducted as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished an appropriate consolidated SSOC following readjudication of the claim for an increased rating for a left knee scar and the service connection for hypertension claim, and given the appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




